DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 22 recites a method comprising: 
identifying a set of number that are to be displayed to a user during a trial of a cognitive test, wherein the set of numbers includes at least two numbers; and 
administering the trial of the cognitive test including, for each number in the set of numbers:
displaying the number at a particular position of a display environment; and
receiving, after having display the number for a time, a command that is to advance or end the cognitive test.
Independent claim 24 recites a similar method of identifying a set of number, displaying each number in a particular position of the display environment coinciding with a point along a pre-defined path, and receiving a command to advance or end the cognitive test.
The limitations of identifying a set of numbers, displaying one of the numbers, tracking eyes movement, and receiving a command to either advance or end the cognitive test, as drafted, 
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional element of using a computer processor to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic computer processor performing generic computer functions of identifying numbers, displaying them, and receiving a command) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 1 and 22 further recites tracking eye movements of the user using one or more optical sensors. This limitation involves extra-solution data gathering in the form of eye tracking data, which merely adds insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). The claims are directed to an abstract idea. 

Dependent claims 2-18 recite the same abstract idea as in parent claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional abstract aspects of the invention (position and nature of the displayed numbers), repeating the display of numbers for multiple trials, and determining an elapsed time for a user response, which are not sufficient to direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al. (US 2007/0166676 A1).

identifying, by a system of one or more computers, a set of numbers (7, 1, 2, 5) that are to be displayed to a user during a trial (Par. 77) of a cognitive test, wherein the set of numbers includes at least two numbers (Par. 60); and 
administering the trial of the cognitive test, including, for each number in the set of numbers: 
displaying the number at a particular position of a display environment (Fig’s. 5-8), the particular position selected based on the particular position coinciding with a point along a pre-defined path (points defined by a path of successively larger annuli - Par. 81); and 
receiving, by the system and after having displayed the number for a time, a command that is to advance or end the cognitive test (see Fig. 3, step 304: numbers are displayed one at a time in sequence until all numbers have been displayed, after which displaying ceases - the person of ordinary skill in the art would recognize that a command to advance or end the test would be inherent in the teachings of Bird, since Bird would be inoperable without program commands to display the next number and end the test) (as per claim 24).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2007/0166676 A1) in view of Chmielewski, JR. et al. (US 2004/0252277 A1).
Regarding claims 1 and 22, Bird discloses a computer-implemented method (as per claim 1) and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations (as per claim 22) comprising:
identifying, by a system of one or more computers, a set of numbers (e.g. 7, 1, 2, 5) that are to be displayed to a user during a trial (Par. 77) of a cognitive test, wherein the set of numbers includes at least two numbers (Par. 60); and 
administering the trial of the cognitive test, including, for each number in the set of numbers: 
displaying the number at a particular position of a display environment (Fig’s. 5-8); and 
receiving, by the system and after having displayed the number for a time, a command that is to advance or end the cognitive test (see Fig. 3, step 304: numbers are displayed one at a time in sequence until all numbers have been displayed, after which displaying ceases - the person of ordinary skill in the art would recognize that a command to advance or end the test would be inherent in the teachings of Bird, since Bird would be inoperable without program commands to display the next number and end the test) (as per claims 1 and 22).
Bird further discloses a neutral fixation point for the participant’s gaze, wherein the method is designed force the participant to perform saccades (Par. 60), but does not appear to 

Regarding claims 2-6, 8, 9, 11, 12 and 14-16, Bird further discloses displaying the numbers in the set of numbers at respective positions of the display environment that are different from each other (Par’s. 5-8) (as per claim 2), displaying the numbers in the set of numbers one number at a time (as a temporal sequence – see Par’s 60-65) (as per claim 3), identifying a positional template that specifies a plurality of candidate positions of the display environment at which numbers are permitted to be displayed; and for each number in the set of numbers, selecting the particular position for displaying the number in the display environment from among the plurality of candidate positions of the display environment (Par. 61) (as per claim 4), the particular position for displaying at least one number in the set of numbers is selected randomly from at least a subset of the candidate positions of the display environment (Par. 61) (as per claim 5), the candidate positions of the display environment occur at particular points along a pre-defined path (points inside successively larger annuli - Par. 81) (as per claim 6), the path is not user perceivable during administration of the cognitive test (Par. 81) (as per claim 8), the trial is a first trial of the cognitive test; and the method comprises, for each of multiple trials of the cognitive test including the first trial: identifying, by the system, a 

Regarding claim 7, the combination of Bird and Chmielewski does not explicitly disclose the path is substantially in the shape of an infinity loop. However, these differences (the shape conveyed to the user by the displayed numbers) are only found in the nonfunctional descriptive material and do not alter how the display functions (i.e., the descriptive material does not reconfigure the display). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 

Regarding claim 10, Bird does not explicitly disclose for a first trial of the multiple trials of the cognitive test, the system selects the respective positions of the display environment based on the respective positions having greater horizontal variance than vertical variance in the display environment; and for a second trial of the multiple trials of the cognitive test, the system selects the respective positions of the display environment based on the respective positions having greater vertical variance than horizontal variance in the display environment. However, Chmielewski discloses at Par. 25 and Fig. 1A, selecting position with greater horizontal variance during a first trial and positions with greater vertical variance during a second trial (by first pulsing horizontal LED’s 120 and 124 and then pulsing vertical LED’s 118 and 112). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Bird by choosing number positions with greater horizontal variance greater horizontal variance, as taught by Chmielewski, to obtain predictable results of isolating and assessing the user’s horizontal and vertical saccades. 

Regarding claim 13, Bird further discloses the command is to advance the cognitive test; and in response to receiving the command to advance the cognitive test, the system: clears the number from being displayed in the display environment; displays a second number at a second position of the display environment, the second number being from the set of numbers or from a second set of numbers for another trial of the cognitive test (see Fig’s. 5-9, Par. 67, 77), and Chmielewski as detailed above discloses tracking eye movement and saccades of a user viewing stimuli on portions of a display (Par’s. 22-25).

Regarding claim 17, the combination of Bird and Chmielewski does not explicitly disclose at least two numbers in the set of numbers are identical. However, such a modification would be obvious to try as it would involve choosing from a finite number of identified, predictable solutions (displaying numbers that are all different, or displaying duplicate numbers), with a reasonable expectation of success.

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2007/0166676 A1) in view of Chmielewski, JR. et al. (US 2004/0252277 A1), and further in view of Buschke (US Patent No. 5,230,629). 
Regarding claim 18, Bird further discloses for each number in the set of numbers receiving an indication that the user completed a task associated with the number (Par. 65), but the combination of Bird and Chmielewski does not explicitly disclose determining an elapsed time from commencing display of the number to receiving an indication that the user completed a task associated with the number. However, Buschke discloses such a feature of monitoring elapsed time between a user viewing a number and the use typing the user into a keypad (column 6, lines 30-66). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Bird and Chmielewski by measuring the 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715